DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 10, 12-15, 17-21, 23-26, 32, 33, 35, 37, 38, and 43 are pending in the application.  New claims 45-50 have been added.  Claims 8-9, 11, 16, 41, and 42 have been canceled.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 1 September 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The as-filed disclosure is devoid of any mention of a “limiting dimension” or a “minimum two dimensional spacing” 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 2009/0294341) in view of Fishcer (US 5,839,667).
Regarding claim 20, Beer discloses a pipeline assembly (figs. 1, 2) including a pipeline (20), a reducing bushing (26), and a filter (30), the filter comprising, 
a tube extending from a first end to a second end (fig. 3), the tube having a bore with an internal cross-sectional area (fig. 3 – interpreted to be the smaller cross-sectional area in the upper portion of the bore having a constant diameter); 
an inlet to the tube (fig. 3 - unlabeled, interpreted to be the topmost, center perforation, 31), the inlet being positioned through the first end of the tube (fig. 3) and the inlet having an inlet cross-sectional area (fig. 3 – interpreted to be the cross-sectional area in the plane of the page); 
an outlet (36) from the tube proximate the second end (fig. 3), the outlet having an outlet cross-sectional area (fig. 3 - interpreted to be the cross-sectional area in the plane normal to the longitudinal axis of the filter); 
a plurality of further inlets in the tube between an outside thereof and the bore (fig. 3 – the further inlets are interpreted to be the perforations, 31, below the topmost level shown in the figure);
the tube comprising a threaded nozzle connector (37) proximate the outlet (fig. 3);
the tube comprising a threaded pipeline connector (34) located between the first end and the outlet (fig. 3), the threaded pipeline connector being on the outside of the tube (fig. 3);
wherein the inlet cross-sectional area is less than the outlet cross-sectional area (fig. 3 – element 36 has an area that is greater that the area of the perforations, 31);
wherein the filter is a single piece (fig. 3);
wherein the further inlets are located between the inlet and the ipeline connector (fig. 3);

Beer does not disclose that at least one portion of the outlet being coaxial with the inlet.  
Fishcer discloses a filter (14) for a fire-fighting or fire-containment sprinkler system (col. 1, ln. 4-5) comprising a tube extending from a first end to a second end (fig. 2), the tube having a bore with an internal cross-sectional area (fig. 2 – interpreted to be the cross-sectional area in the portion of the bore having a constant diameter); an inlet to the tube (fig. 2 - unlabeled, interpreted to be the topmost hole in 17); an outlet (20) from the tube, at least one portion of the outlet being coaxial with the inlet (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Beer to further include an inlet on the top horizontal surface of the tube, as taught by Fishcer, which would be coaxial with at least a portion of the outlet, since this would increase the cross-sectional flow area by which the fluid passes through the filter and would reduce the pressure drop across the filter and increase the flow from the outlet.
Regarding claims 21 and 23, Beer in view of Fishcer discloses the pipeline assembly described regarding claim 20; and Beer further discloses the pipeline assembly, 
comprising a nozzle (14), regarding claim 21. 
wherein the filter is added to an end of the pipeline (fig. 3), and extends therein, substantially parallel to the main longitudinal axis of the pipeline (fig. 3), regarding claim 23.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Fishcer and further in view of Ikeuchi et al. (US 2003/0052199).
claim 24, Beer in view of Fishcer discloses the pipeline apparatus described regarding claim 20.  Beer in view of Fishcer does not disclose wherein the filter extends into the pipeline at a right angle to a main longitudinal axis of the pipeline.  
Ikeuchi teaches the filter described regarding claim 9, and further a pipeline apparatus (fig. 1) comprising the filter attached to a pipeline (15), and wherein the filter is added to the pipeline, and extends therein, substantially at a right angle to the main longitudinal axis of the pipeline (fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipeline apparatus of Beer in view of Fishcer so that the filter extends into the pipeline at a right angle to a main longitudinal axis of the pipeline, as taught by Ikeuchi, since this was known to flow water into the filter through the further inlets (see Ikeuchi, par. 101).  Additionally, arranging the filter to extend into the pipeline will reduce the profile of the pipeline apparatus making it suitable for smaller spaces.   
Regarding claims 25 and 26, Beer in view of Fishcer and Ikeuchi discloses the pipeline apparatus described regarding claim 24; and Ikeuchi further teaches wherein the first end extends into the central 10% of the pipeline, regarding claim 25; and further wherein the first end extends into the central 3 - 4% of the pipeline (fig. 1 – the first end of the filter extends into the center of the pipeline), regarding claim 26.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Beer and further in view of Ikeuchi.
Regarding claim 50, Beer discloses a filter (30) comprising, 
a tube extending from a first end to a second end (fig. 3 - interpreted to be the upper and lower halves, respectively), the first end being tapered so that a center of the first end extends longitudinally further than an outer portion of the first end (fig. 3 – the first end gradually decreases in size, such that the point at the center of the first end extends to a point vertically past that of the 
an inlet to the tube (fig. 3 - unlabeled, interpreted to be the topmost, center perforation, 31), the inlet being positioned through the first end of the tube (), and the inlet having an inlet cross-sectional area (fig. 3 – interpreted to be the cross-sectional area in the plane of the page); 
an outlet (36) from the tube at the second end (fig. 3), the outlet having an outlet cross-sectional area (fig. 3 - interpreted to be the cross-sectional area in the plane normal to the longitudinal axis of the filter); and,
a plurality of further inlets in the tube between an outside thereof and the bore (fig. 3 – the further inlets are interpreted to be the remaining perforations, 31), the plurality of further inlets extending generally parallel to the longitudinal direction from the first to the second end (fig. 3);
the tube comprising a pipeline connector (34) comprising a threaded outer body (fig. 3);
the tube comprising a nozzle connector (37);
wherein the inlet cross-sectional area is less than the outlet cross-sectional area (fig. 3 – element 36 has an area that is greater that the area of the perforations, 31) and the inlet cross-sectional area is less than the internal cross -sectional area of the bore defined by the tube (fig. 3); and 
wherein the internal cross-sectional area of the bore defined by the tube is the same along at least 75% of its length (fig. 3).
Beer does not disclose that the further inlets comprise slots.  
Ikeuchi teaches a filter (fig. 1) comprising, 
a tube (30) extending from a first end to a second end (fig. 5A), the tube having a bore with an internal cross-sectional area (fig. 1 – the bore is interpreted to be the portion indicated with "C”); 

an outlet (32) from the tube, the outlet having an outlet cross-sectional area (fig. 5C - interpreted to be the cross sectional area in the plane normal to the longitudinal axis of the filter, 14), wherein the inlet cross sectional area is less than the outlet cross sectional area (fig. 5); 
a plurality of further inlets (the remaining elements 34) in the tube between an outside thereof and the bore (fig. 5), wherein the further inlets comprise slots (par. 101; fig. 5) extending generally parallel to the longitudinal direction from the first to the second end (fig. 5A);
a pipeline connector (40) and a nozzle connector (41).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the further inlets of the filter of Beer to comprise slots, as taught by Ikeuchi, since such a modification is a simple substitution of one known element for another to obtain predictable results.  Both further inlets comprising circular holes, as disclosed by Beer, and further inlets comprising slots, as taught by Ikeuchi, were known for forming a filter to prevent foreign objects of a certain size from flowing through the filter.  Configuring the further inlets to be slots, instead of circular holes, would further increase the flow area of the further inlets allowing fluid to flow more easily through the strainer.
Allowable Subject Matter
Claims 1-5, 10, 12-15, 17-19, 32-33, 35, 37, 38, 45-46, and 48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach a filter that has an inlet with an inlet diameter and a plurality of further .
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  In particular regarding claim 20, Beer in view of Fishcer is interpreted to render obvious each of the recited limitations as explained in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752